UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1928


ALICIA GONZALES,

                     Plaintiff - Appellant,

              v.

MARSHALL UNIVERSITY BOARD OF GOVERNORS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:18-cv-00235)


Submitted: November 16, 2020                                 Decided: December 1, 2020


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amy C. Crossan, BOUCHILLON, CROSSAN & COLBURN, LC, Huntington, West
Virginia, for Appellant. Perry W. Oxley, David E. Rich, Eric D. Salyers, OXLEY RICH
SAMMONS, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alicia Gonzales appeals the district court’s order granting summary judgment in

favor of the Marshall University Board of Governors on Gonzales’ complaint under Title

IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Gonzales v. Marshall Univ. Bd. of Governors, No. 3:18-cv-00235 (S.D.W.

Va. July 30, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2